Per Curiam.
It was a condition precedent to recovery that proof of death be filed with the defendant. Its admissions against interest are binding on the plaintiff; unless explained they are conclusive evidence of the truth of its contents. (Cirrincioni v. Metropolitan Life Ins. Co.,223 App. Div. 461; Vecchio v. Metropolitan Life Ins. Co., 224 id. 301.)
Judgment reversed and new trial ordered, with thirty dollars costs to appellant to abide the event.
All concur; present, Lydon, Levy and Callahan, JJ.